UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8460


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KINGDAWUD MUJAHID BURGESS, a/k/a David Clifton Burgess,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cr-00429-GBL-1)


Submitted:    March 12, 2009                   Decided:    March 18, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kingdawud Mujahid Burgess, Appellant Pro Se.    Dennis Michael
Fitzpatrick, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kingdawud Mujahid Burgess appeals the district court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).         We have reviewed the record and

find   no   reversible   error.     Accordingly,      we    affirm   for   the

reasons stated by the district court.           United States v. Burgess,

No. 1:06-cr-00429-GBL-1 (E.D. Va. filed Nov. 5, 2008, entered

Nov. 6, 2008).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid    the   decisional

process.

                                                                     AFFIRMED




                                    2